 

EXHIBIT 10.63

 

Amendment No. 1

Taylor Capital Group, Inc.

Deferred Compensation Plan

 

THIS AMENDMENT is made by Taylor Capital Group, Inc., a Delaware corporation
(the “Employer”).

 

WHEREAS, THE EMPLOYER AMENDED AND RESTATED THE TAYLOR CAPITAL GROUP, INC.
DEFERRED COMPENSATION PLAN (THE “PLAN”), WITH AN EFFECTIVE DATE OF APRIL 1,
2001; and

 

WHEREAS, THE EMPLOYER CURRENTLY MAINTAINS THIS PLAN FOR THE BENEFIT OF A SELECT
GROUP OF MANAGEMENT AND HIGHLY COMPENSATED EMPLOYEES; AND

 

WHEREAS, PURSUANT TO SECTION 5.1 ACCOUNTS, SUBSECTION (C) OF THE PLAN DOCUMENT,
THE PLAN PARTICIPANT, AS THAT TERM IS CURRENTLY DEFINED IN THE PLAN DOCUMENT,
HAS THE ABILITY TO ESTABLISH ONE OR MORE PERSONAL GOALS ACCOUNT, AS THAT TERM IS
CURRENTLY DEFINED IN THE PLAN DOCUMENT, BY DESIGNATING A YEAR OF PAYOUT AT THE
TIME THE ACCOUNT IS INITIALLY ESTABLISHED; AND

 

WHEREAS, THE EMPLOYER NOW DESIRES TO PROVIDE SOME FLEXIBILITY REGARDING THE
COMMENCEMENT OF DISTRIBUTION FOR THOSE AMOUNTS CREDITED TO A PLAN PARTICIPANT’S
ABOVE REFERENCED PERSONAL GOALS ACCOUNT; AND

 

WHEREAS, PURSUANT TO SECTION 6.5 FINANCIAL HARDSHIP DISTRIBUTION OF THE PLAN
DOCUMENT, THE ADMINISTRATOR MAY PERMIT AN EARLY DISTRIBUTION OF PART OR ALL OF
ANY DEFERRED AMOUNTS; PROVIDED, HOWEVER, THAT DISTRIBUTION SHALL BE MADE ONLY IF
THE ADMINISTRATOR DETERMINES THAT THE PLAN PARTICIPANT HAS EXPERIENCED AN
UNFORESEEN EMERGENCY THAT IS CAUSED BY AN EVENT BEYOND THE CONTROL OF THE PLAN
PARTICIPANT; AND

 

WHEREAS, THE EMPLOYER NOW DESIRES TO PROVIDE SOME CLARITY REGARDING SECTION 6.5
FINANCIAL HARDSHIP DISTRIBUTION AND THE ABILITY OF THE PLAN PARTICIPANT, UPON
THE UTILIZATION OF THE AFOREMENTIONED SECTION 6.5, TO CONTINUE DEFERRALS WITHIN
THE PLAN; AND

 

WHEREAS, SECTION 10.10 AMENDMENT AND TERMINATION of the Plan document confers to
the Employer the sole authority to modify, amend and terminate the Plan, subject
to non-applicable restrictions; and

 

WHEREAS, pursuant to the aforementioned authority to amend the Plan, the
Employer herby amends the Plan through the execution of this Amendment No.1,
with this Amendment No.1 having an effective date of April 1, 2001.

 

NOW THEREFORE, in consideration of the foregoing premises, desires and promises



--------------------------------------------------------------------------------

 

contained in the Plan, the Plan shall be amended as follows:

 

1. Article 5, Accounts, Section 5.1, Accounts of the Taylor Capital Group, Inc.
Deferred Compensation Plan is to be revised and amended to incorporate the
following provision, in it’s entirety, as an additional subsection to the
original provision:

 

  “(e)   A Participant may change the fixed deferral period previously
established under this Section by filing a new written Deferral Election with
the Administrator at least thirteen (13) months prior to the date that the
applicable deferral period would end and the applicable benefit distributions
would otherwise commence. This Deferral Election shall specify the new fixed
deferral period pursuant this Section 5.1, Accounts. Such change in a
Participant’s Deferral Election shall only be permitted to extend the deferral
period, and associated distribution, beyond the Participant’s initial election.
The Participant shall be prohibited from changing the initial Deferral Election
to accelerate the applicable Account distribution commencement date.”

 

2. Article 6, Distributions, Section 6.5, Financial Hardship Distribution of the
Taylor Capital Group, Inc. Deferred Compensation Plan is to be revised to
incorporate the following provision, in it’s entirety, as an amendment and
replacement to the original provision:

 

“6.5 Financial Hardship Distribution. The Administrator may permit an early
distribution of part or all of any deferred amounts; provided, however, that
such distribution shall be made only if the Administrator, in its sole
discretion, determines that the Participant has experienced an unforeseen
emergency that is caused by an event beyond the control of the Participant and
that would result in severe financial hardship to the Participant if early
distribution were not permitted. Any distribution pursuant to this subsection is
limited to the amount necessary to meet the hardship. Additionally, the
Participant shall not be eligible to participate in the Plan for the balance of
the Plan Year in which the distribution took place. A Participant who has
utilized this Financial Hardship Distribution shall be permitted to submit a new
Deferral Election in the Plan Year immediately following the Plan Year in which
such Financial Hardship Distribution has taken place.”

 



 

3. The Plan’s index shall be automatically amended to reflect the changes as
provided for in this Amendment No. 1.

 

IN WITNESS WHEREOF, the undersigned duly authorized member of the Committee has
caused the foregoing amendment to be executed this 18th day of December, 2002.

 

/s/    MELVIN E. PEARL

--------------------------------------------------------------------------------

On behalf of the Committee as Aforesaid